UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6862


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRYANT NEWELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:00-
cr-00146-AMD-4)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryant Newell, Appellant Pro Se.     Angela R. White, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bryant   Newell    appeals        the    district    court’s      order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                United States v. Newell, No.

1:00-cr-00146-AMD-4 (D. Md. Apr. 14, 2009).                    We dispense with

oral   argument   because      the     facts    and    legal     contentions    are

adequately    presented   in     the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2